DETAILED ACTION
Allowable Subject Matter
Claims 15-20 (Renumbered 1-6) are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving “detect a PDCCH, the PDCCH including DCI that is used for a scheduling of a first PUSCH and transmit the first PUSCH according to the PDCCH with the DCI and a second PUSCH according to the received uplink grant”, “a first modulation order for the first PUSCH based on a first MCS index in a first MCS table if 256 QAM is allowed and the first modulation order based on a second MCS index in a second MCS table if 256 QAM is not allowed”, and “a second modulation order for the second PUSCH based on a third MCS index in the second table regardless of whether 256 QAM is allowed” among other claim limitations, are non-obvious over the prior art.  The closest prior art of record 3GPP in view of Kim further in view of Wu teaches “detect a PDCCH, the PDCCH including DCI that is used for a scheduling of a first PUSCH and transmit the first PUSCH according to the PDCCH with the DCI and a second PUSCH according to the received uplink grant”, “a first modulation order for the first PUSCH based on a first MCS index in a first MCS table if 256 QAM is allowed and the first modulation order based on a second MCS index in a second MCS table if 256 QAM is not allowed” but does not teach “a second modulation order for the second PUSCH based on a third MCS index in the second table regardless of whether 256 QAM is allowed” and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284.  The examiner can normally be reached on Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416